Holmes, J.,
dissenting.
I join in the extremely well-expressed dissent of Justice Locher and also in the dissent of Justice Wright. It is only necessary to state, in addition to the commentary in such dissents, that the majority opinion unfortunately and unreasonably expands upon the law with which I concurred in Village v. General Motors Corp. (1984), 15 Ohio St. 3d 129, 135. As noted by Justice Wright, I emphasized in such *47concurrence the need to clearly establish the existence of the causal relationship between the occupational disease and the condition for which the claim is made. Here, the majority has completely discarded the necessity for such a showing and, as noted by Justice Locher, supplanted in its place the so-called “but-for” approach. The majority places an additional nail in the coffin of valid principles of workers’ compensation law in Ohio. I had not intended such result in my concurrence in Village; therefore, I must dissent.